DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/02/2021 amended claims 1, 17, and added claim 21.  Claims 1 and 3-21 are pending and allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims of the application have been amended as follow: 
11. (currently amended) A projection-type display apparatus comprising: the optical module according to claim 21 [[2]]; and
a projection optical system that enlarges and projects video image light incident from the optical module.


Allowance
Claims 1 and 3-21 are allowed.
Regarding claims 1 and 17, the closest prior art references, Greer (US 20060082560 A1), Maeda (US 20160173838 A1), Childers (US 20060082562 A1), and Irwin (US 5784038 A), do not teach, by themselves or in combination with one another, “a light incident position swapping mechanism,” where “the light incident position swapping mechanism swaps the first color light for the second color light on the first sub-pixel and swaps the second color light for the first color light on the second sub-pixel, in the first state, and the light incident position swapping mechanism swaps the second color light for the first color light on the first sub-pixel and swaps the first color light for the second color light on the second sub-pixel, in the second state” or “causing the light incident position swapping mechanism to swap the first color light for the second color light on the first sub-pixel and swap the second color light for the first color light on the second sub-pixel, in the first state, and swap the second color light for the first color light on the first sub-pixel and swap the first color light for the second color light on the second sub-pixel, in the second state.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 1 and/or 17 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 3-16 and 18-21 depend, directly or indirectly, on claim 1 or claim 17; hence they are also allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882